United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                July 9, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                              No. 02-21187
                            Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ENRIQUE RODRIGUEZ-NUNEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-123-1
                       --------------------

Before HIGGINBOTHAM, DAVIS and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has filed a motion for leave to

withdraw as counsel for Enrique Rodriguez-Nunez (Rodriguez) and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Rodriguez did not file a response to counsel’s

motion to withdraw.    Our independent review of counsel’s brief

and the record discloses no nonfrivolous issue.    Accordingly, the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21187
                               -2-

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.